J-S37002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: N.D.P., A             :   IN THE SUPERIOR COURT OF
 MINOR                                     :        PENNSYLVANIA
                                           :
                                           :
 APPEAL OF: T.A.P., MOTHER                 :
                                           :
                                           :
                                           :
                                           :   No. 448 EDA 2018

                   Appeal from the Order January 9, 2018
           In the Court of Common Pleas of Philadelphia County
   Family Court at No(s): 51-FN-000971-2015, CP-51-AP-0001193-2017


BEFORE:    OLSON, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY OLSON, J.:                               FILED JULY 09, 2018

      T.A.P. (“Mother”) appeals from the January 9, 2018 order involuntarily

terminating her parental rights to her now two-year-old daughter N.D.P.

(“Child”). We affirm.

      The factual background and procedural history of this case are as

follows. On July 13, 2016, Mother gave birth to Child. At that time, Mother

tested positive for opioids.    She also tested positive for drugs on three

occasions in the ten weeks prior to Child’s birth.

      On July 18, 2016, the Philadelphia Department of Human Services

(“DHS”) obtained an order of protective custody for Child. The following day,

DHS placed Child in the care of Mother’s great-cousin. On August 2, 2016,

the trial court adjudicated Child dependent and referred Mother to several

agencies to assist in reunification efforts.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S37002-18


       When reunification efforts failed, DHS petitioned to involuntarily

terminate Mother’s parental rights as to Child.         At the conclusion of a

termination hearing on January 9, 2018, the trial court terminated Mother’s

parental rights as to Child.1,2 This timely appeal followed.3

       Mother presents three issues for our review:

    1. Whether the trial court erred in terminating [Mother’s] parental
       rights under 23 Pa.C.S.A. [§] 2511(a)(1) . . . ?

    2. [Whether the trial court erred in terminating Mother’s parental
       rights under 23 Pa.C.S.A. §§ 2511(a)(2), (5), and (8)]?

    3. Whether the evidence was sufficient to establish that termination
       of [Mother’s] parental rights would best serve [Child’s] needs and
       welfare . . . ?

Mother’s Brief at 5 (certain capitalization omitted).

       We review an order involuntarily terminating parental rights for an

abuse of discretion.      In re C.M.C., 140 A.3d 699, 704 (Pa. Super. 2016)

(citations omitted). “The party seeking termination must prove by clear and



____________________________________________


1We note that Yolanda Houston, Esquire was appointed guardian ad litem for
Child and Daniel Silver, Esquire was appointed as Child’s legal counsel. Both
Attorneys Houston and Silver attended the termination hearing on behalf of
Child.

2 On January 9, 2018, the trial court also entered orders terminating the
parental rights of unknown putative father and of K.P. (“Father”). Father did
not appeal the order terminating his parental rights and he is not a party to
this appeal.

3 Mother’s three appellate issues were included in her concise statement of
errors complained of on appeal she filed contemporaneously with her notice
of appeal. See Pa.R.A.P. 1925(a)(2)(i), (b).

                                           -2-
J-S37002-18


convincing evidence that the parent’s conduct satisfies the statutory grounds

for termination[.]” In re Adoption of J.N.M., 177 A.3d 937, 942 (Pa. Super.

2018), appeal denied, 183 A.3d 979 (Pa. 2018) (citation omitted).

      “In order to affirm the termination of parental rights, this Court need

only agree with any one subsection under [s]ection 2511(a).” In re Interest

of D.F., 165 A.3d 960, 966 (Pa. Super. 2017), appeal denied, 170 A.3d 991

(Pa. 2017) (citation omitted). The trial court found that the requirements of

subsections 2511(a)(1), (2), (5), and (8) were satisfied.         We focus our

attention on subsection 2511(a)(8), which provides that a parent’s rights to a

child may be involuntarily terminated if

      [t]he child has been removed from the care of the parent by the
      court or under a voluntary agreement with an agency, 12 months
      or more have elapsed from the date of removal or placement, the
      conditions which led to the removal or placement of the child
      continue to exist[,] and termination of parental rights would best
      serve the needs and welfare of the child.

23 Pa.C.S.A. § 2511(a)(8).

      In this case, there is no dispute that Child was removed from Mother’s

care for at least 12 months at the time of the termination hearing. Hence, we

initially focus our inquiry on whether the conditions which led to Child’s

removal from Mother’s care continued to exist at the time the trial court

terminated Mother’s parental rights. The trial court found that Mother was

still addicted to illegal drugs, was mentally unstable, and was failing to pursue

meaningful employment opportunities. These factual findings are supported

by the record. See N.T., 1/9/18, at 7-16. As these circumstances prompted

                                      -3-
J-S37002-18


DHS to remove Child from Mother’s care, DHS proved by clear and convincing

evidence that termination was appropriate under subsection 2511(a)(8).

      Having determined that DHS proved by clear and convincing evidence

the requisite factors under subsection 2511(a)(8), we next consider section

2511(b)’s requirements.     The focus in terminating parental rights under

section 2511(a) is on the parent, but the focus under section 2511(b) is on

the child.   See In re M.Z.T.M.W., 163 A.3d 462, 464 (Pa. Super. 2017)

(citation omitted).

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term bond is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the []section 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (internal

quotation marks and citations omitted). Moreover, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citation omitted).

      The trial court found that no bond existed between Mother and Child.

This factual finding is supported by the record.    See N.T., 1/9/18, at 10.

Mother relies on a line of cases holding that the lack of a bond does not ipso


                                     -4-
J-S37002-18


facto prove that termination is in a child’s best interest. See Mother’s Brief

at 14. This is a correct statement of the law but is inapposite in our analysis

of section 2511(b). The trial court considered other best interest factors and

found that they weighed in favor of terminating Mother’s parental rights.

      The trial court found that Child and Mother’s great-cousin, i.e., her foster

parent, had a bond. This finding is supported by the record. See N.T., 1/9/18,

at 9-10. The trial court also found Mother’s great-cousin provided a caring,

nurturing, and loving environment. This finding is supported by the record.

See id. at 9-10, 13-14. On the other hand, the trial court found that if Child

lived with Mother she would be exposed to drugs and lack basic necessities.

Again, this finding is supported by the record. See id. at 6-8. Hence, the

trial court concluded that terminating Mother’s parental rights would help

Child’s developmental, physical, and emotional needs. Based on the factual

findings supported by the record, this legal conclusion was correct.

Accordingly, we affirm the order involuntarily terminating Mother’s parental

rights as to Child.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/9/18



                                      -5-